NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SOHRAB HAROONIAN,                               No.    16-56035

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02995-VBF-SS

 v.
                                                MEMORANDUM*
COMMITTEE OF BAR EXAMINERS; et
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Sohrab Haroonian appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising out of

his failure to pass the California Bar Exam. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir.

2010) (application of the Rooker-Feldman doctrine); Cholla Ready Mix, Inc. v.

Civish, 382 F.3d 969, 973 (9th Cir. 2004) (dismissal on the basis of Eleventh

Amendment immunity). We affirm.

      The district court properly dismissed Haroonian’s claims for damages

against the State Bar of California and the Committee of Bar Examiners because

those defendants are entitled to Eleventh Amendment immunity. See Hirsh v.

Justices of the Supreme Court of Cal., 67 F.3d 708, 715 (9th Cir. 1995) (the State

Bar of California is an arm of the state and is entitled to Eleventh Amendment

immunity); Lupert v. Cal. State Bar, 761 F.2d 1325, 1327 (9th Cir. 1985) (suit

against the Board of Governors of the California Bar and the Committee of Bar

Examiners is barred by the Eleventh Amendment).

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine over Haroonian’s declaratory

relief claim because his claim amounted to a “forbidden de facto appeal” of the

California Supreme Court’s denial of Haroonian’s application for admission to the

state bar. See Noel v. Hall, 341 F.3d 1148, 1163-65 (9th Cir. 2003) (discussing

Rooker-Feldman doctrine); see also Dist. of Columbia Court of Appeals v.

                                         2                                   16-56035
Feldman, 460 U.S. 462, 486 (1983) (district court lacks jurisdiction over challenge

to denial of bar admission, which is a challenge to a state court decision).

      AFFIRMED.




                                          3                                    16-56035